710 So. 2d 744 (1998)
John W. STOUTAMIRE, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1075.
District Court of Appeal of Florida, First District.
May 20, 1998.
Appellant, Pro Se.
Robert A. Butterworth, Attorney General and Trisha Meggs, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The trial court correctly denied appellant's 3.800(a) motion because it did not allege an illegal sentence. Appellant's motion would have been timely filed under rule 3.850, Florida Rules of Criminal Procedure, and might have been considered as such by the trial court had the notary's certificate reflected that he took an oath that substantially complied with Florida Rules of Criminal Procedure 3.987, see Zipperer v. Singletary, 693 So. 2d 122 (Fla. 1st DCA 1997); Hall v. State, 643 So. 2d 635 (Fla. 1st DCA 1994) (on rehearing). Since it does not substantially comply, we must affirm; however, our affirmance is without prejudice to file a properly sworn rule 3.850 motion before the time expires to do so.
AFFIRMED.
JOANOS and WOLF, JJ., and SMITH, LARRY G., Senior Judge, concur.